ORDER ON PETITION FOR AMPLIFICATION OF OPINION
The respondent Guess has presented a petition asking that the Court's opinion in this case, filed February 11, 1932, be amplified in the following particulars: (1) By stating whether the petitioner is entitled to interest on the sum of $9,512.15, allowed him as a preference, and, if so, in what amount; and (2) by stating whether the petitioner is entitled to share in the assets of the bank as a deposit creditor or as a general creditor.
As to the first question, it appears that the bank placed to the account of Guess interest on the amount of his bonds at the rate of 4 1/4 per cent., and that he accepted same. The Court, therefore, concludes that he is entitled to the interest on $9,512.15 from the date of the appointment of the receiver only, at the highest rate the receiver may have realized upon his investment of that amount of money.
With respect to the second question, in view of the finding of the Court that Guess made a loan of his bonds to the Bank of Denmark, either by consenting or by subsequent waiver of any objection, to be used by it as collateral for borrowing purposes, it does not appear that he was a depositor in any sense of the word, and that therefore he should file his claim for the remaining amount of his Liberty bonds as a general creditor and not as a deposit creditor.
It is therefore ordered that the following paragraph of the opinion:
"It appears from the record that the three banks from which the Bank of Denmark secured the loans for which the bonds were pledged as security realized from their sale, in the aggregate, $9,512.15 more than the total amount of the loans, and that this difference was paid to and received by the Bank of Denmark and appropriated by it to its own use. Under these conditions, that amount was impressed with a trust ex maleficio in favor of Guess, and he is entitled to a preference to that extent in the distribution of the bank's *Page 180 
assets. As a creditor for the remaining amount of his Liberty bonds, he will share ratably with other creditors of the bank," be stricken therefrom, and the following substituted therefor: "It appears from the record that the three banks from which the Bank of Denmark secured the loans for which the bonds were pledged as security realized from their sale, in the aggregate, $9,512.15 more than the total amount of the loans, and that this difference was paid to and received by the Bank of Denmark and appropriated by it to its own use. Under these circumstances, that amount was impressed with a trust ex maleficio in favor of Guess, and he is entitled to a preference in the distribution of the bank's assets to the extent of the sum of $9,512.15, with interest thereon from the date of the appointment of the receiver, at the highest rate the receiver may have realized upon his investment of that amount of money. As a creditor for the remaining amount of his Liberty bonds, he will share ratably with the other general creditors of the bank."
With this amplification, the opinion filed February 11, 1932, stands as the judgment of the Court.
And it is so ordered.
MR. CHIEF JUSTICE BLEASE, MR. JUSTICE STABLER, and MR. ACTING ASSOCIATE JUSTICE C.T. GRAYDON concur.